             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:18 CV 175 MOC WCM

RONALD WAYNE SPANN,                     )
                                        )
                    Plaintiff,          )
                                        )
v.                                      )
                                        )
FRANK PERRY, Secretary of NCDPS,        )
sued in his individual and official     )
capacity, GEORGE T. SOLOMON,            )                  ORDER
Director of NCDPS, sued in his          )
individual and official capacity,       )
PAULA SMITH, Director of Medical        )
Services NCDPS, sued in her             )
individual and official capacity,       )
MICHAEL SLAGLE, Administrator           )
of Mountain View Correctional           )
Institution, sued in his individual and )
official capacity, DEXTER GIBBS,        )
Assistant Administrator MVCI, sued      )
in his individual and official          )
capacity, CHRISTOPHER CRAWFORD, )
Assistant Superintendent of Custody     )
MVCI, sued in his individual and        )
official capacity, ROBERT UHREN,        )
Physician MVCI, sued in his individual )
and official capacity, NORMA MELTON, )
Head Nurse MCVI, sued in her            )
individual and official capacity, JAMIE )
GRINDSTAFF, Nurse MCVI, sued in         )
her individual and official capacity    )
                                        )
                    Defendants.         )
________________________________        )

     This matter is before the Court on a letter received by the undersigned’s


                                     1

    Case 1:18-cv-00175-MOC-WCM Document 63 Filed 11/19/20 Page 1 of 2
chambers from Plaintiff’s sister, on Plaintiff’s behalf, asking for “some kind of

help in this matter.” Included with the letter was a psychological evaluation

apparently prepared in connection with a separate matter. Doc. 62.

      In view of the nature of these materials, and consistent with the Court’s

treatment of Plaintiff’s medical records in the context of Defendant’s Motion to

Seal Plaintiff’s Medical Records Attached to the Affidavit of Robert L. Uhren,

Jr., M.D. (Doc. 59), the clerk will be directed to maintain them under seal,

without prejudice to the right of any party to request that they be unsealed.

      Further, the undersigned will construe the letter as being a motion for

the appointment of counsel. That motion will be denied, though such denial

will be without prejudice as the letter was not submitted by Plaintiff and is

being placed under seal.1

      Plaintiff is advised that if he seeks any action or relief from the Court,

he should make such a request by filing a motion in the ordinary course

pursuant to the applicable rules.

      It is so ordered.
                                      Signed: November 19, 2020




1The undersigned notes that prior requests for the appointment of counsel have been
denied. Docs. 29, 36.
                                         2

    Case 1:18-cv-00175-MOC-WCM Document 63 Filed 11/19/20 Page 2 of 2
